FILED
                             NOT FOR PUBLICATION                             JAN 27 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


MARIO GARCIA-DELGADO,                            No. 14-72080

               Petitioner,                       Agency No. A200-682-006

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted January 20, 2016**

Before:        CANBY, TASHIMA, and NGUYEN, Circuit Judges.

      Mario Garcia-Delgado, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s (‘IJ”) decision denying his motion for a continuance. We

have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
denial of a continuance, Garcia v. Lynch, 798 F.3d 876, 881 (9th Cir. 2015), and

review de novo questions of law and claims of due process violations, Mohammed

v. Gonzales, 400 F.3d 785, 791-92 (9th Cir. 2005). We deny the petition for

review.

      The agency did not abuse its discretion in denying Garcia-Delgado’s motion

for a continuance to seek post-conviction relief where he failed to show good

cause. See 8 C.F.R. § 1003.29 (an IJ may grant a motion for a continuance for

good cause shown); Sandoval-Luna v. Mukasey, 526 F.3d 1243, 1247 (9th Cir.

2008) (the denial of a continuance was within the agency’s discretion where relief

was not immediately available to the petitioner). Accordingly, Garcia-Delgado’s

due process claim fails. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000)

(requiring error and substantial prejudice to prevail on a due process claim).

      The agency applied the correct legal standard in deciding Garcia-Delgado’s

motion to continue, where the agency invoked the applicable “good cause” legal

standard and cited pertinent legal authorities. See Mendez-Castro v. Mukasey, 552
F.3d 975, 980 (9th Cir. 2009) (concluding that the agency applies the correct legal

standard where it expressly cites and applies relevant case law in rendering its

decision).

      PETITION FOR REVIEW DENIED.


                                          2                                      14-72080